        Case 1:19-cv-03153-RLY-TAB Document 1-2 Filed 07/29/19 Page 1 of 4 PageID #: 16

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the

                                                  Southern District of Indiana
                                                    Indianapolis Division


LYNN STARKEY,                                      )
                                                   )
        Plaintiff,                                 )
                                                   )
        v.                                         )
                                                   )       CAUSE NO.: 1:19-cv-3153
ROMAN CATHOLIC ARCHDIOCESE                         )
OF INDIANAPOLIS, INC. AND                          )
RONCALLI HIGH SCHOOL, INC.,                        )
                                                   )
        Defendants.                                )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
        Roman Catholic Archdiocese of Indianapolis, Inc.
        c/o The Most Reverend Charles C. Thompson, Registered Agent
        1400 N. Meridian Street
        Indianapolis, IN 46202-2367
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
name and address are:

          DeLaney & DeLaney LLC
          3646 N. Washington Blvd.
          Indianapolis, IN 46205




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


Date:
                                                                                 Signature of Clerk or Deputy Clerk
        Case 1:19-cv-03153-RLY-TAB Document 1-2 Filed 07/29/19 Page 2 of 4 PageID #: 17

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

            I personally served the summons on the individual at (place)
                                                                                 on (date)                             ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                             ; or

            I returned the summons unexecuted because                                                                            ; or
         Other (specify): Certified Mail Return Receipt Requested to Roman Catholic Archdiocese of Indianapolis, Inc.
        c/o The Most Reverend Charles C. Thompson, Registered Agent



           My fees are $                           for travel and $                   for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date: ___________

                                                                                             Server’s signature


                                                                                         Printed name and title


                                                                                             Server’s address

 Additional information regarding attempted service, etc:
        Case 1:19-cv-03153-RLY-TAB Document 1-2 Filed 07/29/19 Page 3 of 4 PageID #: 18

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the

                                                  Southern District of Indiana
                                                    Indianapolis Division


LYNN STARKEY,                                      )
                                                   )
        Plaintiff,                                 )
                                                   )
        v.                                         )
                                                   )       CAUSE NO.: 1:19-cv-3153
ROMAN CATHOLIC ARCHDIOCESE                         )
OF INDIANAPOLIS, INC. AND                          )
RONCALLI HIGH SCHOOL, INC.,                        )
                                                   )
        Defendants.                                )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
        Roncalli High School, Inc.
        c/o The Most Reverend Joseph W. Tobin, Registered Agent
        1400 N. Meridian Street
        Indianapolis, IN 46202-2367
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
name and address are:

          DeLaney & DeLaney LLC
          3646 N. Washington Blvd.
          Indianapolis, IN 46205




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


Date:
                                                                                 Signature of Clerk or Deputy Clerk
        Case 1:19-cv-03153-RLY-TAB Document 1-2 Filed 07/29/19 Page 4 of 4 PageID #: 19

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                        PROOF OF SERVICE
                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

            This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

             I personally served the summons on the individual at (place)
                                                                                 on (date)                             ; or

             I left the summons at the individual’s residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
            on (date)                              , and mailed a copy to the individual’s last known address; or

             I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                             ; or

             I returned the summons unexecuted because                                                                           ; or
        -     Other (specify): Certified Mail Return Receipt Requested to Roncalli High School, Inc. c/o The Most Reverend
              Joseph W. Tobin, Registered Agent



            My fees are $                          for travel and $                   for services, for a total of $                     .


            I declare under penalty of perjury that this information is true.


 Date: ___________

                                                                                             Server’s signature


                                                                                         Printed name and title


                                                                                             Server’s address

 Additional information regarding attempted service, etc:
